 GAF CORPORATION409GAF CorporationandTexasCityMetal Trades Coun-cil,AFL-CIO, Petitioner.Case 23-RC-3994October 29, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directoron August 22, 1973, an election by secret ballot wasconducted in the above-entitled proceeding on Sep-tember 14, 1973, under the direction and supervisionof the Regional Director for Region 23 among theemployees in the unit described below. Upon theconclusion of the election, the parties were furnisheda tally of ballots which showed that of approximately142 eligible voters 136 cast ballots, of which 68 werefor, and 67 against, the Petitioner. There was onechallenged ballot which was sufficient in number toaffect the results of the election. After conducting aninvestigation, the Acting Regional Director on Octo-ber 12, 1973, recommended that the challenge to theballot ofWinfred Douglas Reed be overruled, hisballot be opened and counted, and a revised tally ofballots be issued.Thereafter, on October 19, 1973, the Petitionerfiled timely exceptions and a supporting brief to theActing Regional Director's report. The Petitioner re-quested that its exceptions be sustained and that thechallenged ballot of Winfred Douglas Reed be ex-cluded from the final tally of votes cast or, in thealternative, that a hearing be directed on the disput-ed issues in the case.On March 5, 1974, the Board found that issueswere raised which could best be resolved b' a hear-ing. It ordered that the hearing be held for the pur-pose of receiving evidence to resolve the issues raisedin the Petitioner's exceptions as to whether or notWinfred Douglas Reed exercised supervisory author-ity and, if so, whether such supervisory authority wassufficient to make him ineligible to vote during theperiod relevant herein.Pursuant thereto a hearing was held before Hear-ing Officer Jerry W. Dobbs. On May 14, 1974, Hear-ing Officer Dobbs issued his Report on ChallengedBallots in which he recommended that the chal-lenged ballot of Winfred Douglas Reed be openedand counted. Thereafter, the Petitioner filed timelyexceptions to the Hearing Officer's report and rec-ommendations.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record in this case,including theHearingOfficer's report and thePetitioner's exceptions thereto. The Board has re-viewed the Hearing Officer's rulings made at thehearing and finds that they are free from prejudicialerror. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the Employer within themeaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All productionand maintenance employees ofGAF Corporation,at itsTexas City, Texas,plant,including all utility,laboratoryand ware-house employees,but excluding all office cleri-cal employees,administrative and professionalemployees,contracted maintenance employees,janitors,guards,watchmen and supervisors asdefined inthe Act.5.The Board has considered the challenge, theHearing Officer's report, the Petitioner's exceptionsand brief, and hereby adopts the Hearing Officer'sfindings, conclusions, and recommendations only tothe extent consistent with this Decision.The Petitioner challenged the ballot of WinfredDouglas Reed on the ground that he was a supervisorwithin the meaning of Section 2(11) of the Act.The Employer operates a manufacturing facility atTexas City, Texas, where it is engaged in the manu-facture of chemicals. At the Texas City plant, theEmployer has a maintenance division consisting ofabout 40 employees and 5 supervisors. There are ap-proximately nine machinist employees and a machin-ist foreman within the maintenance division.The Employer hired Winfred Douglas Reed as amachinist on January 11, 1971. On approximatelyJuly 16, 1973, Machinist Foreman Pete Morris in-formed Reed that Roy Brewer, the supervisor ofmaintenance, was being assigned to the Employer'splant in Rensselaer, New York. Brewer left the TexasCity plant on July 16, 1973, and stayed at the Rensse-214 NLRB No. 67 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaer plant until September 21, 1973, when he re-turned to the Texas City plant. Pete Morris was cho-sen totake the supervisorof maintenancejob vacat-ed byBrewer,and Reed was chosen to take the ma-chinist foreman job vacated by Morris. On July 23,1973, the Employer posted a notice which stated that"Doug Reed will be acting as Machinist Foreman foran indefinite period oftime.Your usual cooperationwith Mr. Reed in thisassignmentwill be appreciat-ed." The notice was signed by Pete Morris, the ma-chinist foreman, and by D. H. Brinkman, managerof personnel relations.The Petitioner filed a petition on August 3, 1973,and the election was conducted on September 14,1973. At the time of the election, Reed was filling theposition of Morris, the machinist foreman. The Peti-tioner challenged Reed's ballot on grounds that hewas a supervisor. Brewer was called back on Septem-ber 21, 1973, 7 days after the election. The recorddoes not show, conclusively, why Brewer was re-called at this time.The record shows that during the period from July16 to September 21, 1973, Reed had approximately11maintenance employees working under him. Reedwas given keys to the office as was the Employer'spractice with the other foremen; he assigned workand transferred employees from one job to another;he granted time off and could hold employees pasttheir quitting time; he exercised the authority to "callout" employees from a list ofnameswhich he, asforeman, took home at night in the event nighttimemaintenance might be required; he had to decidewhich employees were qualified to perform particu-lar fobs; he had the authority, which he exercised, togive employees permission to remove materials fromthe Employer's premises; and he ate lunch with theother foremen in maintenance. And, at the preelec-tion conference, Brinkman, the Employer's personnelmanager, stated that Reed was a foreman with thesame authority as any other foreman.The Hearing Officer recommended that we find,based on the foregoing evidence of Reed's job as ma-chinist foreman during the period July 16 throughSeptember 21, 1973, that Reed possessed the indiciacontained in Section 2(11) of the Act and that he wasa supervisor during the period in question includingthe day of the election on September 14, 1973. Weagree, and we so find.However, the Hearing Officer also recommendedthat we find that Reed was serving in a temporarysupervisory capacity and that he would return torank-and-file status upon the return of Brewer fromthe Rensselaer plant. Additionally, the Hearing Offi-cer noted that there was no evidence that the tempo-rary supervisory status Reed held was part of a recur-ring situation, and that Reed shares a substantialcommunity of interests with his fellow employeesand should not be declared an ineligible voter andexcluded from the appropriate unit because of hisprovisional temporary acting supervisory position.We do not agree.While the Board has often held, as the HearingOfficer noted, that employees serving in a temporarysupervisory position are not ineligible to vote in anelection solely because they have served briefly in asupervisory capacity,' the record here shows thatReed's status was something more than that of a tem-porary supervisor. Moreover, this case is distinguish-able since Reed was supervising employees in hisown unit, thus raising the specter of possible conflictof interest with respect to the unit employees.Although the record does not indicate conclusivelythe anticipated duration or the terms of Brewer's as-signment at the Rensselaer plant, it does show thatMorris, the machinist foreman, was to fill the super-visor-of-maintenance role vacated by Brewer andthatMorris informed Reed that he was chosen to fillthemachinist foreman vacancy created by Morris'promotion to Brewer's job. Whether Reed was pro-moted to the machinist foreman position "for an in-definite period of time" as the Employer announcedin the July 23, 1973, notice to the employees,2 or fora "definite" period of 6 weeks to 6 months as foundby the Hearing Officer, it is clear that Reed exer-cised, and was authorized to perform, every supervi-sory act that his predecessor, Morris, performed insuch job. The record does not show what, if any,specific time limitations or other restraints wereplaced on Reed's supervisory authority. Reed's "in-definite" status as machinist foreman indicates theEmployer's uncertainty, as well as the employees',and does not constitute notice, nor does it permit aninference, that Reed was only a temporary supervi-sor.Here, as in the E.I.DuPontcase,' recently decid-ed by the Board, Reed, unlike employees found to betemporary supervisors in other cases, supervised em-ployees in his own unit before the petition was filedon August 3, 1973, and until more than a week afterthe election.While the employees in E. I.DuPontwere specifically told that their tenure as relief fore-iUntted States Steel Corporation,Central Furnace,188 NLRB 309 (1971),Adelphi University,195 NLRB 639 (1972)2 It is the Employer'spolicy to post notices announcing promotions onthe bulletin board There is no evidence that such posting occurs whenindividuals are promoted to temporary supervisory positions, i e , actingforeman3E I DuPont de Nemours& Co,Inc,210 NLRB 395 (1974)The Boardfound that relief foremen who exercised supervisory authority on both theeligibility and election dates,for periods ranging from 3 months to 24months, were ineligible to vote GAF CORPORATIONmen would be limited in time and that they wouldreturn to unit fobs, Reed's supervisory status is morepermanent here, since there is no evidence that hewould be supervisor for a limited time nor was thereany notice given, at anytime, that he would return tothe unit.While the record also shows that the Employer hasa policy of utilizing nearly every maintenance em-ployee in the position of a step-up supervisor, or as"queen-for-a-day," to cover the absences of its regu-lar supervisors, these appointments are of short dura-tion, extending for a day or more, but not exceedinga 2-week period. Moreover,it isthe Employer's writ-ten policy that such acting foremen not serve in suchcapacity for a period beyond 30 days.We also note that Moms had indicated to Gran-tom that he and Reed, the employees who had servedmost often in temporary supervisory positions, wereboth considered for the machinist foreman job.The record also shows that, shortly after Brewerreturned fromRensselaer,he was promoted to gener-al foreman, and the Employer gave written notice ofsuch promotion on October 16, 1973. However, therecord does not show that the Employer informedthe employees that Morris, upon returning to hisprior job of machinist foreman, no longer served inBrewer's old capacity as coordinator of maintenance.Moreover, we note that Reed has not fully returnedto the tasks within the unit which he customarily per-formed before he was appointed to fill Morris' job.Even if it can be substantiated that, upon Brewer'sreturn, he returned to his old job and tasks and thatMorris returned to his prior machinist foreman posi-411tion, it is clear that Reed, having served in a supervi-sory capacity with this Employer, as well as with aprior employer, was, and is, at the very least, a primecandidate for any other supervisory positions whichbecome available with this Employer. Thus, the re-cord shows that Reed does not have a sufficient com-munity of interest with the employees in the unit, andthere arises the possibility of a serious conflict of in-terest, a concern which the Board expressed as beingpresent in these circumstances in its E.I.DuPontdecision,supra.Thus, we find that Winfred Douglas Reed is inele-gible to vote and we hereby find that the challenge tohis ballot should be sustained.Accordingly, and in view of the fact that the tallyof ballots shows that a majority of the valid votescast have been cast for the Petitioner, we shall issue acertification of the Petitioner as the collective-bar-gaining agent for the employees in the above-de-scribed unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Texas City Metal TradesCouncil, AFL-CIO, and that, pursuant to Section9(a) of the National Labor Relations Act, as amend-ed, the said labor organization is the exclusive repre-sentative of all the employees in the unit found ap-propriate herein for the purposes of collective bar-gaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.